Citation Nr: 0822310	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  05-13 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II due to herbicide exposure.


REPRESENTATION

 Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and P.K.


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States from 
November 1965 to November 1968.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida which denied the veteran's claim for entitlement to 
service connection for diabetes mellitus type II.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at St. Petersburg in May 2008.  The 
transcript of the hearing is associated with the veteran's 
claims folder.

The Board notes that the veteran submitted additional 
pertinent evidence to the Board in May 2008 with a waiver of 
consideration by the agency of original jurisdiction pursuant 
to 38 C.F.R. § 20.1304 (2007).  Therefore, the Board finds 
that the solicitation of a waiver and/or remand for the RO's 
initial consideration of this evidence is not required.  38 
C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and 
negative evidence as to whether or not the veteran was 
exposed to herbicides while serving in Korea from January 
1968 to November 1968. 

2.  There is competent medical evidence of record of a 
current diagnosis of diabetes mellitus type II. 


CONCLUSION OF LAW

Resolving doubt in favor of the veteran, diabetes mellitus 
type II was incurred in service.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (the VCAA)

The Veterans Claims Assistance Act of 2000 enhanced VA's duty 
to notify and assist claimants in substantiating their claims 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159, (2007).  In 
light of the favorable decision for the veteran in this case, 
any error in the timing or content of VCAA notice or 
assistance is moot.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Presumptive service connection on the basis of herbicide 
exposure is provided for specified diseases manifested to a 
degree of 10 percent within a specified period in a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 
1116(a).

The United States Department of Defense has confirmed that 
Agent Orange was used from April 1968 through July 1969 along 
the DMZ.  The size of the treated area was a strip 151 miles 
long and up to 350 yards wide from the fence to the north of 
the civilian control line.  The herbicide was applied through 
hand spraying and by hand distribution of the pelletized 
herbicide.  Although restrictions were put in place to limit 
potential for spray drift, run-off, and damage to food crops, 
records indicate that effects of spraying were observed as 
far as 200 meters down wind.  Both the 2nd and 7th Infantry 
Divisions, United States Army, had elements in the affected 
area at the time Agent Orange was being used.  The Veterans 
Benefits Administration (VBA) provided guidance in May 2003 
concerning claims for diseases based on exposure to herbicide 
agents used in Korea during the Vietnam era.  VBA advised 
that information obtained through the Department of Defense 
disclosed that herbicide agents were used in Korea along the 
DMZ, and in particular for the period from April 1968 through 
July 1969.  Based on these facts, VBA advised that claims for 
veterans who served in Korea during this period should be 
developed for such exposure, and that if a veteran was so 
exposed, the presumptions found in 38 C.F.R. § 3.309(e) would 
apply.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of
38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are 
also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Type II diabetes mellitus, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy (defined as 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset), porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.
See Diseases Not Associated With Exposure to Certain 
Herbicide Agents, 
61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

The veteran seeks service connection for diabetes mellitus 
type II which he contends is a result of exposure to Agent 
Orange while assigned to the 8th Army, 802nd Battallion in 
South Korea from April 1968 to November 1968 around the 
Demilitarized Zone (DMZ).  See November 2003 Informal Claim; 
see also April 2005 Substantive Appeal.

There is competent evidence that the veteran has diabetes 
mellitus type II.  Treatment records, as well as a letter 
dated in February 2004 from Dr. R.N. reflect that the veteran 
is undergoing treatment for diabetes mellitus type II.  
Furthermore, VA has recognized a link between diabetes 
mellitus and exposure to herbicides during service.  See 38 
C.F.R. § 3.309(e); see also Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001) (codified at 38 U.S.C.A. § 1116).

Thus, the question that must be answered in this case is 
whether or not the veteran was exposed to herbicides while on 
active duty.  In this regard, the Board notes that the 
veteran's service personnel records do not reflect that he 
was stationed along the DMZ or that he performed supply 
missions in that area.  However, there is documentation of 
record establishing that the veteran's battalion participated 
in the construction of two missile sites that were within 
twenty-six miles of the DMZ at the time that Agent Orange was 
used along the southern boundary.  See February 2008 reply 
from the Center for Research of Unit Records (CRUR), now 
renamed the United States Joint Services Records Research 
Center (JSRRC).

Although the record does not show that the veteran personally 
participated in that construction, and the JSRRC was unable 
to verify that he performed supply missions along the DMZ, 
members of the veteran's battalion have been placed in the 
vicinity, and his military occupational specialty certainly 
suggest that he may have participated in such missions.  
Significantly, the Board notes that there is no reason to 
doubt his credibility with respect to the supply missions he 
has described.

The fact and circumstances of the present case are similar to 
the facts and circumstances in Pentecost v. Principi, 16 Vet. 
App. 124, 128 (2002) and Suozzi v. Brown, 10 Vet. App. 307 
(1997).  In Pentecost and Suozzi, the Court provided specific 
guidance for the adjudication of post traumatic stress 
disorder claims when the claimed stressor is exposure to 
enemy fire.  See Pentecost, supra; Suozzi, supra.

In Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court held 
that by requiring corroboration of every detail, including 
the veteran's personal participation, VA had defined 
"corroboration" too narrowly. Id. at 311.  In Suozzi, the 
Court found that a radio log, which showed that the 
claimant's company had come under attack, was new and 
material evidence to warrant reopening a claim of service 
connection for post traumatic stress disorder, despite the 
fact that the radio log did not identify the veteran's 
participation.  The Court further stressed that the evidence 
favorably corroborated the veteran's alleged in-service 
stressor.  Id.

More over, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court reaffirmed its holding in Suozzi.  In that case, 
the Court stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear in Suozzi that corroboration of every detail of a 
claimed stressor is not required, and that the claimant's 
presence with his unit at the time that the attacks occurred 
corroborated his statement that he experienced such attacks 
personally, and thus his unit records were clearly credible 
evidence that the rocket attacks that he alleges occurred 
did, in fact, occur.  Id. at 128-129.

Although these cases involved claims of entitlement to 
service connection for PTSD, the Board finds that their logic 
is applicable to the case at hand.  These cases, taken 
together, stand for the proposition that if a veteran may be 
placed in the vicinity of a documented incident, it is not 
necessary that his exact location be pinpointed.  The Court 
has expressly held that a veteran need not prove "every 
detail" of an alleged stressor under such circumstances.  In 
both of those cases, the existence of the claimed events was 
confirmed by official sources, as was the involvement of the 
veteran's unit; only the veteran's individual involvement was 
questioned.  The Court has held that corroboration of every 
detail of a claimed stressor, including the appellant's 
personal participation, is not required; rather, a veteran 
only needs to offer independent evidence of a stressful event 
that is sufficient to imply his or her personal exposure.

In the present case, while the veteran has not established 
that he was personally exposed to the herbicide agents, there 
is sufficient evidence inferring that the veteran was in the 
vicinity of the area that Agent Orange was used.  The 
evidence of record establishes that members of the veteran's 
Battalion were within twenty-six miles of the DMZ at a time 
the veteran reports that he was also present and that 
according to military records, chemical herbicides were used 
along the southern boundary of the DMZ during that timeframe.  
Applying the reasoning of Pentecost and Suozzi, supra, the 
Board finds that this evidence suggests that the veteran may 
very well have been exposed to herbicide agents while serving 
in Korea.  Thus, having resolved doubt in favor of the 
veteran, the Board concludes that there is sufficient 
verification that the veteran was exposed to herbicide agents 
in Korea.

In conclusion, the Board finds that there is sufficient 
evidence which verifies that the veteran was exposed to Agent 
Orange herbicide while serving in Korea and there is 
competent evidence of diabetes mellitus type II that has been 
linked to herbicide exposure.  Therefore, after resolving all 
doubt in favor of the veteran, the Board finds that the 
evidence supports the claim for service connection for 
diabetes mellitus type II, and the claim is granted.


ORDER

Entitlement to service connection for diabetes mellitus type 
II due to in-service exposure to Agent Orange/herbicides is 
granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


